DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 8, 17 and 19 are objected to because of the following informalities:
In claim 4, “the predefined set of tasks including pan, orbit, and hold position” should be “the predefined set of tasks including panning, orbiting, and holding a position”
In claim 8, “overriding vehicle tasks to follow the abort path” should be “overriding vehicle tasks to cause the subsea vehicle to follow the abort path”
In claim 17, “a exploration mode” should be “[[a]] an exploration mode”
In claim 19, “wherein the vehicle task comprises controlling subsea vehicle” should be “wherein the vehicle task comprises controlling the subsea vehicle”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 9 of this application includes a limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The claim limitation is “a user subsystem configured to display an interface to a user… and to receive instructions from the user” via the interface in claim 9. In this instance, “subsystem” is the generic placeholder.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that, while subsystems 1 and 2 disclosed in paragraph [0052] of applicant’s specification describe an operator display and an operator input system, respectively, it is not clear whether the subsystem performs the displaying and the input collection using hardware, software executed by a processor, or another form entirely. Therefore, the limitation is rendered indefinite and a rejection under 35 USC 112(b) is given in the section of this office action entitled “Claim Rejections – 35 USC 112”.
If applicant does not intend to have the limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, the claim recites the limitation “the determining”. However, the limitation does not have antecedent basis in claim 6 or in parent claim 1. Therefore, it is unclear exactly what “the determining” is referring to, and without this context, the claim is rendered indefinite and rejected under 35 USC 112(b).
Examiner recommends that applicant amend the claim to clarify the meaning of this limitation and give it proper antecedent basis. Until such an amendment is made, for purposes of prior art rejection, the limitation “the determining” will be ignored.

Claims 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The basis for these rejections is the interpretation of claim 9 under 35 USC 112(f) as discussed in the section of this office action called “Claim Interpretation”.
Regarding claim 9, the claim limitation a user subsystem configured to display an interface to a user… and to receive instructions from the user” via the interface invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification reveals that, while subsystems 1 and 2 disclosed in paragraph [0052] of applicant’s specification describe an operator display and an operator input system, respectively, it is not clear whether the subsystem performs the displaying and the input collection using hardware, software executed by a processor, or another form entirely. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Dependent claims 10-14 are further rejected by virtue of their dependence from claim 9 since they do not resolve this indefiniteness.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of receiving sensor data, identifying objects in a subsea environment, and determining a vehicle task. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Regarding claim 1, applicant recites A method for controlling a subsea vehicle, comprising: 
receiving sensor data representing a subsea environment from one or more sensors of the subsea vehicle; 
identifying one or more objects present in the subsea environment based on the sensor data using an artificial intelligence machine; 
transmitting at least a portion of the sensor data, including an identification of the one or more objects, to a user interface; 
receiving a requested vehicle task from the user interface, the requested vehicle task being selected by a user via the user interface; and 
performing the requested vehicle task without vehicle position control from the user.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of receiving sensor data, identifying objects in a subsea environment, and determining a vehicle task, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The additional step of performing the vehicle task does not serve to take the claimed invention out of this grouping since it could be directed to extra-solution activity, such as simply outputting the judicial exception (Prong one: YES, recites an abstract idea).
Other than reciting the use of an artificial intelligence machine, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The artificial intelligence machine is described in at least paragraphs [0005], [0025], [0028]-[0029], [0032]-[0033] and [0052]-[0054] of applicant’s disclosure as being implemented as a general algorithm on hardware. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method of claim 1, further comprising continuously monitoring the sensor data for one or more anomalies while performing the requested vehicle task.
However, monitoring a scene for anomalies is something that a user can perform mentally or manually and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 2, wherein the one or more anomalies comprise one or more hazards.
However, merely specifying that the anomalies are hazards does not change that a user could mentally or manually perform monitoring of a scene for hazards and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 1, further comprising transmitting information related to a status of the one or more objects to the user interface, wherein the user interface is configured to display the status of the one or more objects to the user.
However, a user could mentally determine a status of the objects by observing them. Furthermore, the step of displaying the status is outputting the judicial exception, which is insignificant extra-solution activity. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 1, wherein at least the determining and performing steps are controlled by hardware present on the subsea vehicle.
However, the recitation of generic computer components, such as hardware present on a vehicle, does not change that a user could mentally determine information about the scene. Furthermore, the “performing” step is recited so generally that it may be insignificant extra-solution activity, such as outputting the judicial exception. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method of claim 1, further comprising: receiving feedback on the identification of the one or more objects; and training the artificial intelligence machine based on the feedback.
However, a user could mentally identify objects, determine how accurate the user’s identification is as a form of feedback, and adjust the user’s own object identification abilities based on the feedback. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites A system, comprising: 
a subsea vehicle configured to wirelessly communicate with a user subsystem, wherein the subsea vehicle comprises: 
	one or more sensors configured to detect sensor data representing a subsea environment; 
	one or more processors configured to perform operations, the operations comprising: 
		identifying one or more objects in the subsea environment based in part on the sensor data; 
		transmitting at least a portion of the sensor data and an identification of the one or more objects to the user subsystem; 
		receiving a vehicle task from the user subsystem; and 
		performing the vehicle task.
The claim recites a system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of receiving sensor data, identifying objects in a subsea environment, and determining a vehicle task, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The additional step of performing the vehicle task does not serve to take the claimed invention out of this grouping since it could be directed to extra-solution activity, such as simply outputting the judicial exception (Prong one: YES, recites an abstract idea).
Other than reciting the use of a subsea vehicle and one or more processors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The subsea vehicle equipped with a wireless communication interface is described in at least paragraphs [0020]-[0021] and [0057] of applicant’s disclosure as being implemented by general electronics and communication systems for purposes of wireless communication. The one or more processors are described in at least paragraphs [0058]-[0059] of applicant’s disclosure as general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 20, applicant recites The system of claim 15, wherein the subsea vehicle is configured to continuously detect anomalies in the sensor data.
However, monitoring a scene for anomalies is something that a user can perform mentally or manually and therefore does not serve to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 20180074174 A1) in view of Hartland (US 20200049849 A1), hereinafter referred to as Beer and Hartland, respectively.
Regarding claim 1, Beer discloses A method for controlling a subsea vehicle (Beer discloses that when an unidentified underwater vehicle is detected, the object discrimination (OD) system may direct a swarm of agents that are UUVs (e.g., torpedo-shaped) to assume a target configuration surrounding the unidentified underwater vehicle [See at least Beer, 0027]. Beer further discloses that the OD system may then direct the agents to take sonar readings and analyzes the sonar readings to identify the type of the object [See at least Beer, 0027]), comprising: 
receiving sensor data representing a subsea environment from one or more sensors of the subsea vehicle (See at least Fig. 3 in Beer: Beer discloses that in block 302, the OD system invokes a collect signals component to direct the agents to assume a configuration and collect sensor data [See at least Beer, 0035]); 
identifying one or more objects present in the subsea environment based on the sensor data (See at least Fig. 3 in Beer: Beer discloses that in block 303, the OD system invokes an extract features component to extract features from the return signals for use in discriminating objects [See at least Beer, 0035]. Beer further discloses that each agent may extract features from its return signal and supply the extracted features, rather than the return signals, to the OD server [See at least Beer, 0032]. Beer further discloses that, in decision block 306, if an object is detected, then in block 307, the OD system invokes an identify object component to identify the object type of the object that has been detected and then completes [See at least Beer, 0035]) using an artificial intelligence machine (Beer discloses that the OD system analyzes the acquired data to determine the object type of the detected object, where the analysis may involve extracting features from the acquired data that the OD system learned through a training process to be useful in discriminating the object types of interest [See at least Beer, 0018]); 
transmitting at least a portion of the sensor data, including an identification of the one or more objects, to a remote interface (Beer discloses that each agent may extract features from its return signal and supply the extracted features, rather than the return signals, to the OD server [See at least Beer, 0032]. Beer further discloses that the extracted features are extracted based on the system having learned that these features are useful to discriminate the object types [See at least Beer, 0018]. The extracted features may therefore be regarded as identification of one or more objects. Also see at least Fig. 2 in Beer: Beer discloses that the OD server 210 also comprises agent controller 217, which communicates with the agents to direct them to assume a configuration and collect signals based on that configuration [See at least Beer, 0032]. It will therefore be appreciated that the OD server both receives the extracted features from the agents and directs the agents, and may therefore be regarded as the interface); and
performing a requested vehicle task (See at least Fig. 3 in Beer: Beer discloses that in block 305, the OD system may direct a swarm of agents to scan an area trying to detect an object [See at least Beer, 0035]. Beer further discloses that the OD system may identify multiple target configurations where, for example, each target configuration may be well-suited to identify objects of a certain object type, in which case the OD system may direct the agents to assume each target configuration in sequence and collect signals when in that target configuration [See at least Beer, 0035]).
However, Beer does not explicitly disclose the method further comprising receiving the requested vehicle task from the user interface, the requested vehicle task being selected by a user via the user interface; and
performing the requested vehicle task without vehicle position control from the user.
However, Hartland does teach a method for navigating a plurality of subsea vehicles in communication with a remote interface wherein the method comprises receiving the requested vehicle task from the user interface, the requested vehicle task being selected by a user via the user interface (See at least Fig. 4 in Hartland: Hartland teaches that step 410 comprises positioning each of the ROVs based on commands from the ROV's dynamic positioning (DP) system, where the target position for an ROV may be inputted manually by an operator either by selecting a target with preset coordinates or by inputting particular x, y, z coordinates [See at least Hartland, 0052]. Hartland further teaches that this step may also comprise having the surface vessel integrated navigation system (INS) outputting the ROV target location and the ROV position to the ROV DP system, which may occur at regular time intervals [See at least Hartland, 0052]. Basis may be found in paragraph [0039] of provisional application 62/500,318); and
performing the requested vehicle task without vehicle position control from the user (See at least Fig. 4 in Hartland: Hartland teaches that step 410 comprises positioning each of the ROVs based on commands from the ROV's dynamic positioning (DP) system, and may include not requiring an ROV operator to hand steer the ROV [See at least Hartland, 0052]. Basis may be found in paragraph [0039] of provisional application 62/500,318). Both Hartland and Beer teach methods for controlling a plurality of subsea vehicles based on commands from a central command center. However, only Hartland explicitly teaches where the positions to which the vehicles are directed are input by a user via a user interface, and where the motion of the vehicles to the positions is performed without position control from the user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the subsea vehicle control method of Beer to also include a remote user interface as part of the remote interface so that a user can set the target positions of the vehicles, as in Hartland. It also would have been obvious to cause the subsea vehicles to move to their target locations without additional position control from the user, as in Hartland. Anyone of ordinary skill in the art will appreciate that this improves convenience for remote operators by allowing them to easily select target positions of vehicles without the hassle of manually navigating them to the target positions.

Regarding claim 6, Beer in view of Hartland teaches The method of claim 1, wherein at least the determining (As discussed in the section of this office action title “Claim Rejections – 35 USC 112”, because the limitation “the determining” lacks antecedent basis, it is disregarded) and performing steps are controlled by hardware present on the subsea vehicle (See at least Fig. 4 in Hartland: Hartland teaches that step 410 comprises positioning each of the ROVs based on commands from the ROV's dynamic positioning (DP) system, and may include not requiring an ROV operator to hand steer the ROV [See at least Hartland, 0052]. Hartland further teaches that the ROV propulsion system (such as thrusters and a buoyancy control system) can be actuated as necessary to move the ROV towards the ROV target position based on commands from the DP system [See at least Hartland, 0053]. It will be appreciated that the propulsion system components are hardware onboard the ROV controlling the performing of the steps. Basis may be found in paragraph [0039] of provisional application 62/500,318).

Claims 2-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 20180074174 A1) in view of Hartland (US 20200049849 A1) in further view of Batcheller et al. (US 20150078123 A1), hereinafter referred to as Batcheller.
Regrading claim 2, Beer in view of Hartland teaches The method of claim 1, further comprising monitoring the sensor data for one or more anomalies while performing the requested vehicle task (Beer discloses that the OD system may be used to identify any unidentified underwater vehicles that may pose a threat to ships that are in port or at sea [See at least Beer, 0027]. Beer further discloses that when an unidentified underwater vehicle is detected, the OD system may direct a swarm of agents that are UUVs (e.g., torpedo-shaped) to assume a target configuration surrounding the unidentified underwater vehicle to take sonar readings so that the OD system then analyzes the sonar readings to identify the type of the object [See at least Beer, 0027]. Beer further teaches that the OD system may have learned the target configuration by collecting sonar readings from examples of underwater vehicles that may pose a threat [See at least Beer, 0027]).
However, Beer does not explicitly teach where the data is monitored continuously.
However, Batcheller does teach a method for imaging objects using submerged sensors where the data is monitored continuously (Batcheller teaches that data used to identify objects may be gathered over time from sensors [See at least Batcheller, 0068-0069, 0080, 0108, and 0121]). Both Batcheller and Beer teach methods for sensing objects in underwater surrounding of a subsea vehicle. However, only Batcheller explicitly teaches where the data may be gathered continuously.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor data gathering method of Beer to also gather sensor data continuously, as in Batcheller. Doing so improves accuracy of object detection by continuously providing updated sensor data, as will appreciated by anyone of ordinary skill in the art.

Regarding claim 3, Beer in view of Hartland in further view of Batcheller teaches The method of claim 2, wherein the one or more anomalies comprise one or more hazards (Beer discloses that the OD system may be used to identify any unidentified underwater vehicles that may pose a threat to ships that are in port or at sea [See at least Beer, 0027]. Beer further discloses that when an unidentified underwater vehicle is detected, the OD system may direct a swarm of agents that are UUVs (e.g., torpedo-shaped) to assume a target configuration surrounding the unidentified underwater vehicle to take sonar readings so that the OD system then analyzes the sonar readings to identify the type of the object [See at least Beer, 0027]. Beer further teaches that the OD system may have learned the target configuration by collecting sonar readings from examples of underwater vehicles that may pose a threat [See at least Beer, 0027]).

Regarding claim 15, Beer discloses A system (Beer discloses that when an unidentified underwater vehicle is detected, an object discrimination (OD) system may direct a swarm of agents that are UUVs (e.g., torpedo-shaped) to assume a target configuration surrounding the unidentified underwater vehicle [See at least Beer, 0027]. Beer further discloses that the OD system may then direct the agents to take sonar readings and analyzes the sonar readings to identify the type of the object [See at least Beer, 0027]), comprising: 
a subsea vehicle configured to communicate with a remote subsystem (See at least Fig. 2 in Beer: Beer discloses that the OD server 210 comprises agent controller 217, which communicates with the agents to direct them to assume a configuration and collect signals based on that configuration [See at least Beer, 0032]), wherein the subsea vehicle comprises: 
one or more sensors configured to detect sensor data representing a subsea environment (See at least Fig. 3 in Beer: Beer discloses that in block 302, the OD system invokes a collect signals component to direct the agents to assume a configuration and collect sensor data [See at least Beer, 0035]); 
one or more processors configured to perform operations (Beer discloses that each agent may collect signals, extract features from its signals and supply the extracted features to the OD server [See at least Beer, 0032]. It will be appreciated that the agents are therefore performing data processing and may be regarded as comprising processors), the operations comprising: 
identifying features associated with one or more objects in the subsea environment based in part on the sensor data (See at least Fig. 3 in Beer: Beer discloses that in block 303, the OD system invokes an extract features component to extract features from the return signals for use in discriminating objects [See at least Beer, 0035]. Beer further discloses that each agent may extract features from its return signal and supply the extracted features, rather than the return signals, to the OD server [See at least Beer, 0032]); 
transmitting at least a portion of the sensor data and an identification of the one or more objects to the remote subsystem (Beer discloses that each agent may extract features from its return signal and supply the extracted features, rather than the return signals, to the OD server [See at least Beer, 0032]. Beer further discloses that the extracted features are extracted based on the system having learned that these features are useful to discriminate the object types [See at least Beer, 0018]. The extracted features may therefore be regarded as identification of one or more objects); and 
performing a vehicle task (See at least Fig. 3 in Beer: Beer discloses that in block 305, the OD system may direct a swarm of agents to scan an area trying to detect an object [See at least Beer, 0035]. Beer further discloses that the OD system may identify multiple target configurations where, for example, each target configuration may be well-suited to identify objects of a certain object type, in which case the OD system may direct the agents to assume each target configuration in sequence and collect signals when in that target configuration [See at least Beer, 0035]).
However, Beer does not explicitly disclose the system wherein the user subsystem communicates with the subsea vehicles wirelessly, the remote subsystem is a user subsystem, and the processors of the vehicles are further configured to receive a vehicle task from the user subsystem and perform the vehicle task.
However, Hartland does teach a system for communicating between a remote subsystem and multiple undersea vehicles wirelessly (See at least Fig. 5 in Hartland: Hartland teaches a system where multiple untethered ROVs or UUVs communicate wirelessly with a surface vessel 5 [See at least Hartland, 0054 and 0057]. Hartland further teaches that the mode of operation for using untethered ROVs or untethered UUVs is substantially similar to that of tethered ROVs discussed elsewhere in the disclosure [See at least Hartland, 0064]. Basis may be found in at least paragraphs [0041] and [0051] of provisional application 62/500,318) wherein the remote subsystem is a user subsystem and the processors of the vehicles are further configured to receive a vehicle task from the user subsystem (See at least Fig. 4 in Hartland: Hartland teaches that step 410 comprises positioning each of the ROVs based on commands from the ROV's dynamic positioning (DP) system, where the target position for an ROV may be inputted manually by an operator either by selecting a target with preset coordinates or by inputting particular x, y, z coordinates [See at least Hartland, 0052]. Hartland further teaches that this step may also comprise having the surface vessel integrated navigation system (INS) outputting the ROV target location and the ROV position to the ROV DP system, which may occur at regular time intervals [See at least Hartland, 0052]. Basis may be found in paragraph [0039] of provisional application 62/500,318) and perform the vehicle task (See at least Fig. 4 in Hartland: Hartland teaches that step 410 comprises positioning each of the ROVs based on commands from the ROV's dynamic positioning (DP) system, and may include not requiring an ROV operator to hand steer the ROV [See at least Hartland, 0052]. Basis may be found in paragraph [0039] of provisional application 62/500,318). Both Hartland and Beer teach methods for controlling a plurality of subsea vehicles based on commands from a central command center. However, only Hartland explicitly teaches where the positions to which the vehicles are directed are input by a user via a user interface, and where the motion of the vehicles to the positions is performed without position control from the user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the subsea vehicle control method of Beer to also include a remote user interface as part of the remote interface so that a user can set the target positions of the vehicles, as in Hartland. It also would have been obvious to cause the subsea vehicles to move to their target locations without additional position control from the user, as in Hartland. Anyone of ordinary skill in the art will appreciate that this improves convenience for remote operators by allowing them to easily select target positions of vehicles without the hassle of manually navigating them to the target positions.
However, Beer does not explicitly teach the system wherein each vehicle processes the features associated with the one or more objects in the subsea environment in order to identify the one or more objects.
However, Batcheller does teach a system for imaging using submerged sensors of a marine vehicle wherein the vehicle processes the features associated with the one or more objects in the subsea environment in order to identify the one or more objects (Batcheller teaches that an on-board processing unit of a marine vehicle uses artificial intelligence (AI) algorithms to identify objects based on various sensed attributes [See at least Batcheller, 0069]. Also see at least Fig. 6 in Batcheller: Batcheller teaches many examples of identified objects [See at least Batcheller, 0126]). Both Batcheller and Beer teach method for imaging subsea environments and gathering features of objects in the environments and identifying the objects. However, only Batcheller explicitly teach where the vehicle performs identification of the objects based on the features using an on-board processor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicles of Beer to also perform identification of objects based on detected features using onboard processors, as in Batcheller. Anyone of ordinary skill in the art will appreciate that this is advantageous in allowing many different vehicles to identify objects in a distributed manner and identify a central database accordingly, which increases the amount of water area for which accurate data is available (With regard to this reasoning, see at least [Batcheller, 0074]).

Regarding claim 16, Beer in view of Hartland in further view of Batcheller teaches The system of claim 15, wherein the vehicle task comprises controlling the subsea vehicle in a lock on target mode, wherein in the lock on target mode the subsea vehicle is configured to autonomously adjust position to keep the subsea vehicle inline with a selected area to keep the selected area in focus (See at least Fig. 3 in Beer: Beer discloses that in block 305, the OD system may direct a swarm of agents to scan an area trying to detect an object [See at least Beer, 0035]. Beer further discloses that the OD system may identify multiple target configurations where, for example, each target configuration may be well-suited to identify objects of a certain object type, in which case the OD system may direct the agents to assume each target configuration in sequence and collect signals when in that target configuration [See at least Beer, 0035]).

Regarding claim 17, Beer in view of Hartland in further view of Batcheller teaches The system of claim 15, wherein the vehicle task comprises controlling the subsea vehicle in a exploration mode, wherein in the exploration mode the subsea vehicle is configured to autonomously navigate about an area and/or an object of interest (See at least Fig. 3 in Beer: Beer discloses that in block 305, the OD system may direct a swarm of agents to scan an area trying to detect an object [See at least Beer, 0035]. Beer further discloses that the OD system may identify multiple target configurations where, for example, each target configuration may be well-suited to identify objects of a certain object type, in which case the OD system may direct the agents to assume each target configuration in sequence and collect signals when in that target configuration [See at least Beer, 0035]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 20180074174 A1) in view of Hartland (US 20200049849 A1) in further view of Madsen et al. (US 8015507 B2) in further view of Vosburgh et al. (US 20070297290 A1) in further view of Easterling (US 20190202537 A1), hereinafter referred to as Beer, Hartland, Madsen, Vosburgh and Easterling, respectively.
Regarding claim 4, Beer in view of Hartland teaches The method of claim 1.
However, Beer in view of Hartland does not explicitly teach the method wherein the requested vehicle task is selected from a predefined set of tasks that the subsea vehicle is configured to perform, the predefined set of tasks including pan.
However, Madsen does teach a method wherein the requested vehicle task is selected from a predefined set of tasks that the subsea vehicle is configured to perform, the predefined set of tasks including pan (Madsen teaches that an ROV may have an onboard video camera mounted on a pan-and-tilt mechanism which allows the optical axis of the video camera to be moved up and down, and to the left and right, relative to a straight forward direction defined by the direction of straight ahead motion of the ROV [See at least Madsen, Col 5, lines 5-21]). Both Madsen and Beer teach methods for operating an ROV equipped with sensors. However, only Madsen explicitly teaches where the operations performed by the ROV may include panning of the ROV camera.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ROVs of Beer to also be able to pan a camera during their operations, as in Madsen. Anyone of ordinary skill in the art will appreciate that doing so allows sensors of an ROV to obtain additional data from the surroundings.
However, Beer in view of Hartland does not explicitly teach the method wherein the requested vehicle task is selected from a predefined set of tasks that the subsea vehicle is configured to perform, the predefined set of tasks including orbit.
However, Vosburgh does teach a method wherein the requested vehicle task is selected from a predefined set of tasks that the subsea vehicle is configured to perform, the predefined set of tasks including orbit (See at least Fig. 9 in Vosburgh: Vosburgh teaches that, in order to connect a first base 310 to a second base 350, the autonomous UUV 330 and the tether 320 are relatively configured and coupled such that when the UUV 330 reaches the end of the slack or pay out of the tether 320, the thrust of the UUV 330 induces a tension in the tether 320 that in turn imparts a lateral force on the UUV 330, causing the UUV 330 to change course into a curvilinear path 36B that at least partly circumnavigates the base 312 [See at least Vosburgh, 0058]. Vosburgh further teaches that the propelled path 36B of the UUV 330 circles about the base 312 and brings the tether 320 into engagement with the connecting line 360 of the target system 350, whereupon the UUV 330 encircles the connecting line 360 to capture the connecting line 360 (path 36C) [See at least Vosburgh, 0058]). Both Vosburgh and Beer teach methods for autonomously navigating subsea vehicles. However, only Vosburgh explicitly teaches where the navigation may involve the subsea vehicle following curved paths, or “orbits”, around objects of interest based on tether configurations with a base.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the subsea vehicles of Beer to also have an operating mode where they may be tethered to a base and following various curved routes around the base in order to link the first base to a second base, as in Vosburgh. Doing so provides the useful advantage that the subsea vehicles can be used to connect bases together.
However, Beer in view of Hartland does not explicitly teach the method wherein the requested vehicle task is selected from a predefined set of tasks that the subsea vehicle is configured to perform, the predefined set of tasks including hold position.
However, Easterling does teach a method for autonomously operating a subsea vehicle wherein the requested vehicle task is selected from a predefined set of tasks that the subsea vehicle is configured to perform, the predefined set of tasks including hold position (See at least Fig. 15 in Easterling: Easterling teaches that an autonomous underwater vehicle (AUV) maintains a constant depth using its onboard sensors and control system [See at least Easterling, 0103]). Both Beer and Easterling teach methods of autonomously operating subsea vehicles. However, only Easterling explicitly teaches where a vehicle may have a mode allowing it to hold its depth in the water at a constant value.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the subsea vehicles of Beer to also have a mode allowing them to hold their depth in the water at a constant value. Anyone of ordinary skill in the art will appreciate that the ability to maintain a position improves accuracy of critical operations such as data collection and trajectory execution for many types of vehicles, including subsea vehicles. Furthermore, Easterling also teaches that the vehicle’s ability to maintain a constant depth also helps human divers who wish to a maintain a constant depth do so (With regard to this reasoning, see at least [Easterling, 0103]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 20180074174 A1) in view of Hartland (US 20200049849 A1) in further view of Chizeck et al. (US 20170106537 A1), hereinafter referred to as Chizeck.
Regarding claim 5, Beer in view of Hartland teaches The method of claim 1.
However, Beer in view of Hartland does not teach the method further comprising transmitting information related to a status of the one or more objects to the user interface, wherein the user interface is configured to display the status of the one or more objects to the user.
However, Chizeck does teach a method for a subsea vehicle further comprising transmitting information related to a status of the one or more objects to the user interface, wherein the user interface is configured to display the status of the one or more objects to the user (Chizeck teaches that haptic navigation can be based on fused sensor data to provide an accurate, concise, and timely display of information from a remote environment, such as an undersea environment in order to give an operator an intuitive interface with haptic feedback enabling the operator to readily control a remotely operated vehicle (ROV) and/or robotic tools [See at least Chizeck, 0031]. Chizeck further teaches that this may be applied to allow the human operator to see the objects being sensed by the ROV sensors, and to provide a tactile feeling associated with the objects [See at least Chizeck, 0040]). Both Chizeck and Beer in view of Hartland teach methods for autonomously operating subsea vehicles. However, only Chizeck explicitly teaches where objects may be displayed to a human operator via a display that is part of the remote user interface.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the remote user interface of Beer in view of Hartland to also include a display which shows the user objects that have been detected by the interface and provides the user with tactile feedback associated with those objects. Doing so improves safety of the system by allowing the user to detect and manipulate objects of importance in the environment while having a clearer idea of the current locations of the objects.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 20180074174 A1) in view of Hartland (US 20200049849 A1) in further view of Kollmann et al. (US 20170323154 A1), hereinafter referred to as Kollmann.
Regarding claim 7, Beer in view of Hartland teaches The method of claim 1.
However, Beer does not explicitly teach the method further comprising: 
receiving feedback on the identification of the one or more objects; and 
training the artificial intelligence machine based on the feedback.
However, Kollmann does teach a method for identifying objects using a submerged sensor further comprising: 
receiving feedback on the identification of the one or more objects (See at least Fig. 6 in Kollmann: Kollmann teaches that at step 86, it is determined whether the error of an object detection artificial neural network (ANN) has been sufficiently minimized to provide reliable person detection in the respective marine environment [See at least Kollmann, 0051]. Kollmann further teaches that if the error is sufficiently low, then the training is deemed completed at step 87 [See at least Kollmann, 0051]. Kollmann further teaches that if the error is too large, then further training may be provided at steps 81-83 by providing the ANN with additional training images [See at least Kollmann, 0051]); and 
training the artificial intelligence machine based on the feedback (See at least Fig. 6 in Kollmann: Kollmann further teaches that if the error is too large, then further training may be provided at steps 81-83 by providing the ANN with additional training images [See at least Kollmann, 0051]. The error may therefore be regarded as feedback). Both Kollmann and Beer teach methods for detecting objects in marine environments using a machine learning method. However, only Kollmann explicitly teaches where an error value may be provided as feedback in order to continuously improve the accuracy of the artificial neural network that performs the object detection.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the machine learning method of Beer to also utilize feedback based on collected data to continuously improve the object detection capabilities of its AI, as in Kollmann. Doing so improves the systems ability to accurately detect objects of interest, as will be appreciated by anyone of ordinary skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 20180074174 A1) in view of Hartland (US 20200049849 A1) in further view of Kim (US 20190155310 A1), hereinafter referred to as Kim.
Regarding claim 8, Beer in view of Hartland teaches The method of claim 1.
However, Beer does not explicitly teach the method further comprising: 
planning an abort path from a position of the subsea vehicle (Kim teaches that the underwater vehicle includes an obstacle detection unit, where the motion control unit controls the drive unit according to a detection result of the obstacle detection unit, which makes it possible to avoid a risk such as a case where the underwater vehicle is about to collide with an obstacle [See at least Kim, 0061]); and 
overriding vehicle tasks to follow the abort path in response to determining a hazard is present (Kim teaches that the underwater vehicle includes an obstacle detection unit, where the motion control unit controls the drive unit according to a detection result of the obstacle detection unit, which makes it possible to avoid a risk such as a case where the underwater vehicle is about to collide with an obstacle [See at least Kim, 0061]) or in response to receiving a user instruction. Both Kim and Beer teach methods of navigating subsea vehicles which detect objects. However, only Kim explicitly teaches where the vehicle may plan and execute an abort path in order to avoid a collision with an obstacle in response to detecting the obstacle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the underwater vehicles of Beer to also include obstacle detection units which allow the vehicles to avoid collision with obstacles as in Kim. Doing so improves safety by preventing collision with detected objects.

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 20180074174 A1) in view of Chizeck et al. (US 20170106537 A1) in further view of Batcheller et al. (US 20150078123 A1) in further view of Hartland (US 20200049849 A1), hereinafter referred to as Beer, Chizeck, Batcheller and Hartland, respectively.
Regarding claim 9, Beer discloses A system (Beer discloses that when an unidentified underwater vehicle is detected, an object discrimination (OD) system may direct a swarm of agents that are UUVs (e.g., torpedo-shaped) to assume a target configuration surrounding the unidentified underwater vehicle [See at least Beer, 0027]. Beer further discloses that the OD system may then direct the agents to take sonar readings and analyzes the sonar readings to identify the type of the object [See at least Beer, 0027]), comprising: 
a remote subsystem (See at least Fig. 2 in Beer: Beer discloses that the OD server 210 comprises agent controller 217, which communicates with the agents to direct them to assume a configuration and collect signals based on that configuration [See at least Beer, 0032]. The OD server may be regarded as the subsystem); and 
a subsea vehicle in wireless communication with the remote subsystem (See at least Fig. 2 in Beer: Beer discloses that the OD server 210 comprises agent controller 217, which communicates with the agents to direct them to assume a configuration and collect signals based on that configuration [See at least Beer, 0032]), wherein the subsea vehicle comprises: 
one or more sensors configured to detect sensor data representing the subsea environment (See at least Fig. 3 in Beer: Beer discloses that in block 302, the OD system invokes a collect signals component to direct the agents to assume a configuration and collect sensor data [See at least Beer, 0035]); 
one or more processors configured to perform operations (Beer discloses that each agent may collect signals, extract features from its signals and supply the extracted features to the OD server [See at least Beer, 0032]. It will be appreciated that the agents are therefore performing data processing and may be regarded as comprising processors), the operations comprising: 
identifying features associated with one or more objects in the subsea environment based in part on the sensor data (See at least Fig. 3 in Beer: Beer discloses that in block 303, the OD system invokes an extract features component to extract features from the return signals for use in discriminating objects [See at least Beer, 0035]. Beer further discloses that each agent may extract features from its return signal and supply the extracted features, rather than the return signals, to the OD server [See at least Beer, 0032]); and
transmitting at least a portion of the sensor data and an identification of the one or more objects to the remote subsystem (Beer discloses that each agent may extract features from its return signal and supply the extracted features, rather than the return signals, to the OD server [See at least Beer, 0032]. Beer further discloses that the extracted features are extracted based on the system having learned that these features are useful to discriminate the object types [See at least Beer, 0018]. The extracted features may therefore be regarded as identification of one or more objects).
However, Beer does not explicitly disclose the system wherein the remote subsystem is a user subsystem which is configured to display an interface to a user, wherein the interface is configured to display a representation of a subsea environment to the user and to receive instructions from the user.
However, Chizeck does teach a system for remotely operating a subsea vehicle wherein the remote subsystem is a user subsystem which is configured to display an interface to a user, wherein the interface is configured to display a representation of a subsea environment to the user and to receive instructions from the user (Chizeck teaches that haptic navigation can be based on fused sensor data to provide an accurate, concise, and timely display of information from a remote environment, such as an undersea environment in order to give an operator an intuitive interface with haptic feedback enabling the operator to readily control a remotely operated vehicle (ROV) and/or robotic tools [See at least Chizeck, 0031]). Both Chizeck and Beer teach methods for remotely operating subsea vehicles. However, only Chizeck explicitly teaches where the remote controller may further comprise a display interface representing the subsea environment which allows a user to control the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the remote subsea vehicle controller of Beer to also include a display which illustrates the environment of the subsea vehicle and also allows the user to control the subsea vehicle, as in Chizeck. Anyone of ordinary skill in the art will appreciate that doing so improves safety by allowing the user to see the environment of the vehicle and correct operations of the vehicle as needed.
However, Beer does not explicitly teach the system wherein each vehicle processes the features associated with the one or more objects in the subsea environment in order to identify the one or more objects.
However, Batcheller does teach a system for imaging using submerged sensors of a marine vehicle wherein the vehicle processes the features associated with the one or more objects in the subsea environment in order to identify the one or more objects (Batcheller teaches that an on-board processing unit of a marine vehicle uses artificial intelligence (AI) algorithms to identify objects based on various sensed attributes [See at least Batcheller, 0069]. Also see at least Fig. 6 in Batcheller: Batcheller teaches many examples of identified objects [See at least Batcheller, 0126]). Both Batcheller and Beer teach method for imaging subsea environments and gathering features of objects in the environments and identifying the objects. However, only Batcheller explicitly teach where the vehicle performs identification of the objects based on the features using an on-board processor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicles of Beer to also perform identification of objects based on detected features using onboard processors, as in Batcheller. Anyone of ordinary skill in the art will appreciate that this is advantageous in allowing many different vehicles to identify objects in a distributed manner and identify a central database accordingly, which increases the amount of water area for which accurate data is available (With regard to this reasoning, see at least [Batcheller, 0074]).
However, Beer in view of Chizeck in further view of Batcheller does not explicitly teach the system wherein the processors of the subsea vehicles are further configured to execute operations comprising receiving a vehicle task from the user subsystem; and 
performing the vehicle task by changing a position of the subsea vehicle in the subsea environment.
However, Hartland does teach a system for operating remote subsea vehicles wherein the processors of the subsea vehicles are further configured to execute operations comprising receiving a vehicle task from the user subsystem (See at least Fig. 4 in Hartland: Hartland teaches that step 410 comprises positioning each of the ROVs based on commands from the ROV's dynamic positioning (DP) system, where the target position for an ROV may be inputted manually by an operator either by selecting a target with preset coordinates or by inputting particular x, y, z coordinates [See at least Hartland, 0052]. Hartland further teaches that this step may also comprise having the surface vessel integrated navigation system (INS) outputting the ROV target location and the ROV position to the ROV DP system, which may occur at regular time intervals [See at least Hartland, 0052]. Basis may be found in paragraph [0039] of provisional application 62/500,318); and 
performing the vehicle task by changing a position of the subsea vehicle in the subsea environment (See at least Fig. 4 in Hartland: Hartland teaches that step 410 comprises positioning each of the ROVs based on commands from the ROV's dynamic positioning (DP) system, and may include not requiring an ROV operator to hand steer the ROV [See at least Hartland, 0052]. Basis may be found in paragraph [0039] of provisional application 62/500,318). Both Hartland and Beer teach methods for controlling a plurality of subsea vehicles based on commands from a central command center. However, only Hartland explicitly teaches where the positions to which the vehicles are directed are input by a user via a user interface, and where the motion of the vehicles to the positions is performed without position control from the user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the subsea vehicle control method of Beer to also include a remote user interface as part of the remote interface so that a user can set the target positions of the vehicles, as in Hartland. It also would have been obvious to cause the subsea vehicles to move to their target locations without additional position control from the user, as in Hartland. Anyone of ordinary skill in the art will appreciate that this improves convenience for remote operators by allowing them to easily select target positions of vehicles without the hassle of manually navigating them to the target positions.

Regarding claim 11, Beer in view of Chizeck in further view of Batcheller in further view of Hartland teaches The system of claim 9, wherein the user subsystem includes one or more processors configured to redundantly perform at least some of the operations of the one or more processors of the subsea vehicle (See at least Fig. 2 in Beer: Beer discloses that the agent controller component 217 communicates with the agents to direct them to assume a configuration and collect signals based on that configuration, where each agent may extract features from its return signal and supply the extracted features, rather than the return signals, to the OD server [See at least Beer, 0032]. It will be appreciated that, since the agent controller has multiple agents perform the same data collection operation, that the agent controller is therefore configured to cause the operations of one agent to be redundantly performed by one or more other agents).

Regarding claim 12, Beer in view of Chizeck in further view of Batcheller in further view of Hartland teaches The system of claim 9, wherein the interface of the user subsystem is configured to receive a selection of high-level vehicle tasks (See at least Fig. 4 in Hartland: Hartland teaches that step 410 comprises positioning each of the ROVs based on commands from the ROV's dynamic positioning (DP) system, where the target position for an ROV may be inputted manually by an operator either by selecting a target with preset coordinates or by inputting particular x, y, z coordinates [See at least Hartland, 0052]. Hartland further teaches that this step may also comprise having the surface vessel integrated navigation system (INS) outputting the ROV target location and the ROV position to the ROV DP system, which may occur at regular time intervals [See at least Hartland, 0052]. Basis may be found in paragraph [0039] of provisional application 62/500,318), and wherein the one or more processors of the subsea vehicle are configured to control low-level vehicle tasks so as to implement the high-level vehicle tasks (See at least Fig. 4 in Hartland: Hartland teaches that step 410 comprises positioning each of the ROVs based on commands from the ROV's dynamic positioning (DP) system, and may include not requiring an ROV operator to hand steer the ROV [See at least Hartland, 0052]. Basis may be found in paragraph [0039] of provisional application 62/500,318).

Regarding claim 13, Beer in view of Chizeck in further view of Batcheller in further view of Hartland teaches The system of claim 9, wherein the one or more processors are configured to control the subsea vehicle in one or more modes of operation (See at least Fig. 3 in Beer: Beer discloses that in block 302, the OD system invokes a collect signals component to direct the agents to assume a configuration and collect sensor data [See at least Beer, 0035]).

Regarding claim 14, Beer in view of Chizeck in further view of Batcheller in further view of Hartland teaches The system of claim 13, wherein the one or more modes of operation comprise a lock on target mode, an exploration mode (See at least Fig. 3 in Beer: Beer discloses that in block 302, the OD system invokes a collect signals component to direct the agents to assume a configuration and collect sensor data [See at least Beer, 0035]. Since the agents are investigating the surroundings to see if objects are present, this mode may be regarded as an exploration mode), an orbit mode, a pano mode, or a combination thereof (Note: because applicant recites the word “or” in this claim, only one of the elements of the list needs to be present in the prior art of for the prior art to read on the present limitation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 20180074174 A1) in view of Chizeck et al. (US 20170106537 A1) in further view of Batcheller et al. (US 20150078123 A1) in further view of Hartland (US 20200049849 A1) in further view of Kim (US 20190155310 A1).
Regarding claim 10, Beer in view of Chizeck in further view of Batcheller in further view of Hartland teaches The system of claim 9, wherein the subsea vehicle is configured to continuously detect objects in the sensor data (Batcheller teaches that data used to identify objects may be gathered over time from sensors [See at least Batcheller, 0068-0069, 0080, 0108, and 0121]).
However, Beer in view of Chizeck in further view of Batcheller in further view of Hartland does not explicitly teach where the objects detected by the subsea vehicle may be anomalies.
However, Kim does teach a system for identifying objects by a subsea vehicle wherein the objects detected by the subsea vehicle are anomalies (Kim teaches that the underwater vehicle includes an obstacle detection unit, where the motion control unit controls the drive unit according to a detection result of the obstacle detection unit, which makes it possible to avoid a risk such as a case where the underwater vehicle is about to collide with an obstacle [See at least Kim, 0061]. An obstacle may be regarded as an anomaly). Both Kim and Beer teach methods of navigating subsea vehicles which detect objects. However, only Kim explicitly teaches where the vehicle may plan and execute an abort path in order to avoid a collision with an obstacle in response to detecting the obstacle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the underwater vehicles of Beer to also include obstacle detection units which allow the vehicles to avoid collision with obstacles as in Kim. Doing so improves safety by preventing collision with detected objects.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 20180074174 A1) in view of Hartland (US 20200049849 A1) in further view of Batcheller et al. (US 20150078123 A1) in further view of Vosburgh et al. (US 20070297290 A1).
Regarding claim 18, Beer in view of Hartland in further view of Batcheller teaches The system of claim 15.
However, Beer does not explicitly teach the system wherein the vehicle task comprises controlling the subsea vehicle in an orbit mode, wherein in the orbit mode the subsea vehicle is configured to autonomously orbit about an area and/or object of interest.
However, Vosburgh does teach a system for navigating an autonomous subsea vehicle wherein the vehicle task comprises controlling the subsea vehicle in an orbit mode, wherein in the orbit mode the subsea vehicle is configured to autonomously orbit about an area and/or object of interest (See at least Fig. 9 in Vosburgh: Vosburgh teaches that, in order to connect a first base 310 to a second base 350, the autonomous UUV 330 and the tether 320 are relatively configured and coupled such that when the UUV 330 reaches the end of the slack or pay out of the tether 320, the thrust of the UUV 330 induces a tension in the tether 320 that in turn imparts a lateral force on the UUV 330, causing the UUV 330 to change course into a curvilinear path 36B that at least partly circumnavigates the base 312 [See at least Vosburgh, 0058]. Vosburgh further teaches that the propelled path 36B of the UUV 330 circles about the base 312 and brings the tether 320 into engagement with the connecting line 360 of the target system 350, whereupon the UUV 330 encircles the connecting line 360 to capture the connecting line 360 (path 36C) [See at least Vosburgh, 0058]). Both Vosburgh and Beer teach methods for autonomously navigating subsea vehicles. However, only Vosburgh explicitly teaches where the navigation may involve the subsea vehicle following curved paths, or “orbits”, around objects of interest based on tether configurations with a base.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the subsea vehicles of Beer to also have an operating mode where they may be tethered to a base and following various curved routes around the base in order to link the first base to a second base, as in Vosburgh. Doing so provides the useful advantage that the subsea vehicles can be used to connect bases together.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. (US 20180074174 A1) in view of Hartland (US 20200049849 A1) in further view of Batcheller et al. (US 20150078123 A1) in further view of Xu et al. (US 20150192488 A1), hereinafter referred to as Xu.
Regarding claim 19, Beer in view of Hartland in further view of Batcheller teaches The system of claim 15.
However, Beer in view Hartland in further view of Batcheller does not explicitly teach the system wherein the vehicle task comprises controlling subsea vehicle in a pano mode, wherein in the pano mode the subsea vehicle is configured to autonomously move left and right at a predetermined distance from an area and/or object of interest.
However, Xu does teach a system for autonomously navigating an autonomous underwater vehicle (AUV) wherein the vehicle task comprises controlling subsea vehicle in a pano mode, wherein in the pano mode the subsea vehicle is configured to autonomously move left and right at a predetermined distance from an area and/or object of interest (See at least Fig. 7 in Xu: Xu teaches that AUV 618 includes an obstacle detection component that is utilized to calculate a new trajectory to avoid obstacles location along the predefined trajectory 704 [See at least Xu, 0072]. Xu further teaches that, as shown in the figure, when the AUV 618 detects an obstacle 702, the obstacle detection component of the AUV 618 is utilized to calculate a revised trajectory or indicate to another component of the AUV 618 to calculate a new trajectory 706 [See at least Xu, 0072]. Xu further teaches that in this manner, the AUV 618 may be configured to detect and avoid obstacles, such as obstacle 702, along the predefined trajectory 704 [See at least Xu, 0072]. It will be appreciated that in order to follow new trajectory 706 as taught by Xu, AUV 618 goes left and right while maintaining a non-zero distance from obstacle 702, since it does not come into contact with obstacle 702. AUV 618 may therefore be regarded as operating in applicant’s pano mode when avoiding an obstacle). Both Xu and Beer in view of Hartland in further view of Batcheller teach methods for detecting objects in an underwater environment. However, only Xu explicitly teaches where, responsive to those objects being obstacles to a planned path of travel of the vehicle, the vehicle may enter a mode where it navigates left and right to avoid the object while maintaining a non-zero distance from the object.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the subsea vehicle navigation method of Beer in view of Hartland in further view of Batcheller to also avoid obstacles in the manner taught by Xu. Doing so improves safety for the subsea vehicle by preventing collision with obstacles (With regard to this reasoning, see at least [Xu, 0072]).

Regarding claim 20, Beer in view of Hartland in further view of Batcheller teaches The system of claim 15, wherein the subsea vehicle is configured to continuously detect objects in the sensor data (Batcheller teaches that data used to identify objects may be gathered over time from sensors [See at least Batcheller, 0068-0069, 0080, 0108, and 0121]).
However, Beer in view of Hartland in further view of Batcheller does not explicitly teach the system wherein the objects are anomalies.
However, Xu does teach a system for autonomously navigating an autonomous underwater vehicle (AUV) wherein the objects detected may include anomalies (See at least Fig. 7 in Xu: Xu teaches that AUV 618 includes an obstacle detection component that is utilized to calculate a new trajectory to avoid obstacles location along the predefined trajectory 704 [See at least Xu, 0072]. Xu further teaches that, as shown in the figure, when the AUV 618 detects an obstacle 702, the obstacle detection component of the AUV 618 is utilized to calculate a revised trajectory or indicate to another component of the AUV 618 to calculate a new trajectory 706 [See at least Xu, 0072]. Xu further teaches that in this manner, the AUV 618 may be configured to detect and avoid obstacles, such as obstacle 702, along the predefined trajectory 704 [See at least Xu, 0072]. The obstacles along the trajectory may be regarded as anomalies). Both Xu and Beer in view of Hartland in further view of Batcheller teach methods for detecting objects in an underwater environment. However, only Xu explicitly teaches where, responsive to those objects being obstacles to a planned path of travel of the vehicle, the vehicle may enter a mode where it changes course to avoid the objects.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the subsea vehicle navigation method of Beer in view of Hartland in further view of Batcheller to also avoid obstacles in the manner taught by Xu. Doing so improves safety for the subsea vehicle by preventing collision with obstacles (With regard to this reasoning, see at least [Xu, 0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668